DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-3, 5, 15-18 and 20, made with traverse in the reply of 06/27/2022, has been acknowledged. Applicant alleges that the 04/25/2022 restriction requirement is improper because the Invention 1 and Invention 2 are assumed to meet the requirements of 37 CFR 1.475(b) by being directed to product and process of use of the product. Applicant further asserts that the ‘present invention differs in many features’ from the device of the cited reference. Examiner strongly disagrees. Notwithstanding the apparent mis-categorizing the inventions by the applicant, claims drawn to one of the combinations of different categories listed in 1.475(b), may have a priori unity of invention when they share a common technical feature.  However, where unity of inventions exists a priori, the prior art must be considered to determine whether the shared technical feature is novel and nonobvious and, thereby, is a ‘special’ technical feature. While the device of Juranas et al., US 5711917, may, as asserted by the applicant, ‘differ in many features’ from the claimed inventions 1 and 2, it clearly includes the common technical feature, as recited in the instant claims and identified in the prior Office action [see also a further discussion in the art rejection sections below]. Therefore, the shared technical feature as recited, is not special, since it does not make any contribution over the prior art, and the assumed unity of invention is lacking indeed. Accordingly, the method claims 7-13, 19 and 21-26 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. Note that where applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all limitations of the allowable claim(s) will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-3, 5, 15-18 and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language whether or not the phrases, ‘horizontally arranged’ and ‘vertically arranged’ mean that the claimed apparatus must be fixed in the position having the orientation in space as recited. Also, the recitation of the ‘air release’ in line 4 [currently construed as a structural component] appears to be an error. It is further unclear how the ‘air release’ component must be structurally inter-related with the ‘top opening’, the name of the latter implying some ‘top’ of a structure that is not clearly defined by the claim language.  Furthermore, ‘its bottom end’ lacks antecedent basis. It is also unclear how the sample inlet must be structurally inter-related with the ‘top’ opening and/or ‘air release’ and/or ‘air vent’. Moreover, it is unclear with respect to what object the air vent must ‘incline’ as recited. Furthermore, it is not clear how the structure of the excess sample outlet can be defined relative to the sampling chamber and the air vent [that are not even positively included as part of the claimed apparatus]. NOTE that the features not positively included as part of the claimed device [such as the sample chamber and/ or the air vent, with all associated details], are not accorded patentable weight when evaluated for patentability. Additionally, referring to the ‘wherein’ clause, note that the features recited within the context of intended use can be given patentable weight only to the extent such features effect the structure of the invention. In this connection, it is unclear whether or not the recitation (a) means that the ‘horizontally arranged’ sample inlet must be connected to the ‘top opening’; and the recitation (b) means that an analyzer must be connected to the sampling chamber at or below the sample inlet. It is further unclear how the intended functionality can be performed without any pump. Also, ‘the fluid sample ‘lacks antecedent basis. 
In claim 2, it is unclear whether the phrase, ‘air vent exits the sample chamber at about the level of the sample inlet’ means that the air vent must include an opening arranged at the same height within the device as the sample inlet, ‘the level of the sample inlet’ lacking antecedent basis. 
In claim 5, the combination of the broader term, ‘flow cytometry devices’, with the narrower term, ‘flow cytometry devices for stained fluid samples’, does not clearly set forth the metes and bounds of the patent protection sought. 
In claim 17, it is unclear whether or not the intended functionality as recited  implies that the claimed apparatus must include at least one valve. 
In claim 20, it is unclear whether or not the loop being ‘heated’ means that the claimed apparatus must include a 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 15-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Juranas  et al., [US 5711917]. 
	With respect to claims 1-2  and 15-17, Juranas discloses a fluid processing device comprising, as shown in Figure 1, channel 22 horizontally arranged in reaction block 10 and capable of being employed, at one end,  as a ‘sample inlet where the channel 22 is  fluidly connected to channel / tube 16t [‘vertically arranged longitudinal sampling chamber with an opening / ‘air release’ at a top’] further fluidly connected  at a bottom to a laterally inclined channel 18 [‘air vent’] capable of being used for venting fluids as recited; and an excess sample outlet [shown at reference character 14] configured for flow communication with the air vent and positioned above the bottom of the chamber 16t and below the horizontal sample inlet, where fluids can be processed as intended in the instant claim 1. It is further emphasized that the features not positively recited as part of the claimed invention [including the sample chamber and / or the air vent, with all associated detail, such as the top openings] are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 3, 5, 18 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Juranas et al. 
Juranas does not teach the analytical device(s) as recited.  However, it would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Juranas by employing at least one analytical device [such as a spectrometer], in order to have capabilities to analyze the reaction products, which would further improve control over the reaction system.  

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the air release’ [different from the ‘air vent’]; the analytical device; the air vent disposed above the sample inlet; as well as the structural inter-relationships between the mixing chamber and the sample chamber, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798